Name: Commission Regulation (EU) 2017/645 of 5 April 2017 correcting the Latvian language version of Regulation (EC) No 152/2009 laying down the methods of sampling and analysis for the official control of feed (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: agricultural activity;  natural and applied sciences;  health;  economic analysis
 Date Published: nan

 6.4.2017 EN Official Journal of the European Union L 92/35 COMMISSION REGULATION (EU) 2017/645 of 5 April 2017 correcting the Latvian language version of Regulation (EC) No 152/2009 laying down the methods of sampling and analysis for the official control of feed (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 11(4) thereof, Whereas: (1) An error has occurred in the Latvian language version of Commission Regulation (EC) No 152/2009 (2) as amended by Commission Regulation (EU) No 691/2013 (3). Therefore a correction in the text of the footnotes of the tables of points 5.1.1, 5.1.3 and 5.1.5 in Annex I is necessary in the Latvian language version of Regulation (EC) No 152/2009. The other language versions are not affected. (2) Regulation (EC) No 152/2009 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Latvian language version. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1. (2) Commission Regulation (EC) No 152/2009 of 27 January 2009 laying down the methods of sampling and analysis for the official control of feed (OJ L 54, 26.2.2009, p. 1). (3) Commission Regulation (EU) No 691/2013 of 19 July 2013 amending Regulation (EC) No 152/2009 as regards methods of sampling and analysis (OJ L 197, 20.7.2013, p. 1).